                                                                   CLERK'S OFFICE U.S.DI
                                                                                       ST.COURT
                                                                          AT RG NOKE,VA
                                                                                FILED

                  IN TH E UNITED STATES DISTRICT COURT                    AIJc 2 F 2212
                 FOR TH E W ESTERN DISTRICT 0F W RGIN IA JuuA
                                                            j                  uousxcuuax
                               ROANOKEDIW SION                        BY;(é         u
U N ITE D STATE S O F AM R RICA
                                          Case N o.7:18-cr-3
V.


PE RRY AN TW AN N H A SH ,
                                          By: M ichaelF.U rbansld
      D efendant.                              ClaiefUnited StatesDistdctJudge

                                       OR DE R

      Tllism atterwasreferred to the H onorable RobertS.Ballou,United StatesM agistrate

Judge,pursuantto28U.S.C.j6369$(3),forthepulposeofconductingapleahearinganda
plea colloquy undez Rule 11 of the Federal Rules of Ctim inal Procedure and preparing

proposed findingsoffactandatecom mendadonastotheacceptanceofsuchpleaastendered.

The M agistrateJudge flled a reportand recomm endation on July 29,2019,ECF No.61,
tecom m enclimg thatH ash's plea of guilty to Count 1 of the Infotm ation be accepted.N o

objecdonstothereportandrecommendaéonhavebeenfzed,andthecourtisoftheopinion
that the report and recom m endadon should be adopted in its entirety.Accorclingly,itis

O RD ERED that the teportand the findings and recomm endation contained therein are

AD O PTE D ,H ash'splea ofguilty to Count1 oftheinform adon and theplea agreem entare
                               l

ACCEPTED,and Hash isadjudged GUILTY ofthe offense charged in Count1 oftlae
Inform ation.
ItisSO O RD ERE D .

TheClerk isdirected to send a cerùfied copy ofthisO rderto allcounselofrecord.

                                 Entered: / g7- J4---               /3

                          /w/
                          d ;
                            .
                                        .
                                                g          &-yzx'
                                 M ichael    zbansld . .
                                 ClziefUnited StatesDistrictludge




                                    2
